Citation Nr: 1121179	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-17 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to September 1969.  He died in March 2007.  The appellant is the Veteran's ex-wife and mother of three of his children.  She is seeking entitlement to benefits as the custodian of the Veteran's children.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

On her May 2009 substantive appeal, submitted via VA Form 9, the appellant indicated that she wanted a Board hearing at the local RO.  She was scheduled for a Travel Board hearing in January 2011 and notice of the hearing was sent to her address of record; however, she cancelled her hearing request in January 2011.  The Board, then, finds that all due process has been satisfied with respect to her right to a hearing.  


FINDINGS OF FACT

1.  The Veteran's active duty included service in the Republic of Vietnam.  

2.  According to the official certificate of death, the Veteran's death in March 2007 was caused by pancreatic cancer.  No other causes of death were indicated.

3.  At the time of his death, the Veteran had no service-connected disabilities.  

4.  The Veteran did not die from a disease or injury incurred in or aggravated by service or a disease or injury presumed to have been incurred during service.  



CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury or disease incurred in or aggravated by active service; nor may the cause of his death be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1102, 1110, 1112, 1113, 1310, 1311, 5100-5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312.  When it is determined that a veteran's death was service connected, his surviving spouse is generally entitled to dependency and indemnity compensation (DIC).  See 38 U.S.C.A. § 101 (West 2002 & Supp. 2010).

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2010).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

According to the official certificate of death, the Veteran died in March 2007 due to pancreatic cancer.  While the death certificate notes that he had a small bowel obstruction bypass in July and December 2006 in relation to his pancreatic cancer, no other disabilities are listed as significant contributions contributing to death.  

At the time of his death, service connection had not been established for any disability.  Review of the record reveals that, in April 1982, the Veteran filed a claim seeking service connection for several disabilities, including delayed stress syndrome, a back disability, a left ankle disability, jungle rot affecting both feet, and residuals of Agent Orange exposure.  The claims were denied in June 1982 because he did not report to a scheduled examination.  

The Veteran was advised that no further action could be taken until he informed the RO of his willingness to report for an examination.  However, he did not respond to the June 1982 notice letter or seek to establish entitlement to benefits for any disability at a later date.  

The appellant has asserted that service connection for cause of death is warranted because the Veteran's died from pancreatic cancer that was incurred as a result of service, particularly his exposure to herbicides during his service in Vietnam.  

She has asserted that, prior to his death, he told her that he believed he was suffering from several disabilities due to his exposure to the herbicide Agent Orange while serving in Vietnam, including a melanoma on his right cheek and other skin disabilities affecting his arms and legs.  She has also asserted that he never knew of the examination that was scheduled prior to his death because his wife was handling all of his paperwork and never mentioned an examination.  

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6).  

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (as amended, 75 Fed. Reg. 53,203 (Aug. 31, 2010)).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).

Notwithstanding the foregoing presumption provisions, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The evidentiary record contains some of the Veteran's service personnel records which reflect that he served in defense of Da Nang, Vietnam, beginning in April 1969 and was awarded a Vietnam Campaign Medal, Vietnam Service Medal with two stars, and a Combat Action Ribbon.  As a result, the Board finds there is sufficient evidence showing he served in the Republic of Vietnam, as contemplated by 38 C.F.R. § § 3.307(a)(6)(iii), and he is, therefore, presumed to have been exposed to herbicides during such service.  

However, pancreatic cancer is not a disability for which presumptive service connection is available as due to herbicide exposure.  As noted above, the Secretary of Veterans Affairs has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Therefore, the Board is unable to presume that pancreatic cancer was incurred during service due to herbicide exposure.  

In addition, there is no competent lay or medical evidence of record that shows his pancreatic cancer was incurred during service on a direct basis.  The service treatment records do not contain any complaints, treatment, or findings related to pancreatic cancer or any symptoms reasonably attributable thereto.  In fact, the September 1969 separation examination report reflected that his abdomen and viscera were normal on clinical examination and that his chest X-ray was normal.  Moreover, there is no medical evidence of record that related pancreatic cancer with service in general, or his exposure to herbicides specifically.  

In this context, the Board notes the appellant has asserted that, while the Veteran's treating physician, Dr. W.O., will not write that the Veteran's pancreatic cancer was related to exposure to the herbicide Agent Orange, the Veteran told her that he felt it was related.  See July 2007 VA Form 21-4142.  She has also asserted that she believes there is literature that supports her belief that pancreatic cancer is related to Agent Orange exposure.  See May 2009 VA Form 9.  

However, the appellant has not identified any specific medical literature or evidence that relates pancreatic cancer to herbicide exposure and, without an actual nexus statement from Dr. W.O., the assertions made by the Veteran and appellant regarding a potential relationship between pancreatic cancer and herbicide exposure are not considered competent evidence.  Indeed, the Board notes that pancreatic cancer is not the type of disability on which lay persons are capable of providing evidence regarding questions of etiology.  

Therefore, based on the foregoing, the Board finds the preponderance of the evidence does not support a finding that pancreatic cancer, the immediate cause of the Veteran's death, was incurred during military service on a direct or presumptive basis.  The Board also finds the evidence does not reflect that any other disability significantly contributed to cause the Veteran's death, to include the disabilities the Veteran sought to establish as related to service prior to his death.  

While the Board is sympathetic with the loss experienced by the appellant and her children, the preponderance of the evidence is against a finding that the Veteran died from a disease or injury incurred in or aggravated by service or a disease or injury presumed to have been incurred during service.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the appeal is denied.  

Finally, as provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

In a claim for dependency and indemnity compensation (DIC) benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In this case, the RO sent the appellant a letter in May 2007 which informed her, that in order to support her DIC claim, evidence was needed that showed the Veteran died in service, that his service-connected conditions caused or contributed to his death, or that the condition that contributed to his death was caused by injury or disease that began in service.  

The letter did not contain a statement of the conditions for which the Veteran was service-connected at the time of his death; however, as noted above, he did not have any service-connected disabilities at the time of his death.  Therefore, the Board finds that the notice provided to the appellant substantially complied with the requirements of Hupp because she was informed of how to substantiate a DIC claim based on a condition not yet service-connected, i.e., with evidence showing that the condition that contributed to his death was due to service.  

The May 2007 letter also informed the appellant of what evidence was required to substantiate her claim and of her and VA's respective duties for obtaining evidence.  Therefore, the Board finds that she has been provided with all required notice.  

The Board also finds VA has satisfied its duty to assist the appellant in the development of the claim.  The RO has obtained the Veteran's service treatment records, as well as copies of some of his service personnel records.  She has reported that the Veteran received treatment from Marian Medical Center, Dr. W.O., and possibly the UCLA Medical Center.  See July 2007 VA Form 21-4142.  

While records were not obtained from these health care providers, the Board finds no prejudice to the appellant in this regard because there is no reasonable possibility that these records would assist her in her claim.  Indeed, while she has asserted that the Veteran received treatment at Marian Medical Center for "illness" in February 2006, she does not contend that a general illness treated more than one year prior to his death is relevant to the claim for DIC.  

Likewise, the appellant was unsure if the Veteran received treatment from the UCLA Medical Center and she specifically stated that she was not familiar with the dates of his treatment, his full diagnoses, or the doctors from whom he received treatment.  In addition, while Dr. W.O. was the Veteran's treating physician, she has stated that he would not provide a positive nexus statement in support of her claim.  

Therefore, the Board finds that all obtainable evidence identified by the appellant relative to her claim has been obtained and associated with the claims file, and that she has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is therefore the Board's conclusion that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for cause of the Veteran's death is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


